Post, J.
This action originated before a justice of the peace for Blaine county, from whence it was' taken by appeal to the *56district court. The subject of the controversy is a certain Winchester shot .gun of the alleged value of $20, which had been seized by the plaintiff in error, as sheriff, to satisfy an execution against the defendant in error. The latter recovered before the justice, and also in the district court, on the ground that the gun in controversy was exempt from execution under the provisions of section 521 of the Civil Code. There are no questions of law presented by the record. The questions of fact were fairly submitted to the trial court, and the conclusion reached being in accordance with the proofs, the judgment is
Affirmed. •
Harrison, J., took no part in the above decision.